Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 42-61 are presented for examination.
	Claims 1-41 have been cancelled.

Claim Objections
2.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 49-51 at second instances have been renumbered 59-61.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 42 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 9,462,630 B2 in view of Liu et al (hereafter, “Liu”), US 2009/0287405 A1.

	Claims 1 and 11 of the above patent recite most of claimed limitations of claim 42 and 52 of the instant application. 
However, the claims 1 and 11 of the above patent does not recite determine that the WTRU is within an area where a remote device that does not have a network connection is known to operate.
Liu teaches determine that the WTRU is within an area where a remote device that does not have a network connection is known to operate (i.e., detect proximity to VTS, page 7 paragraphs [0063]-[0064]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the claims 1 and 11 of the above patent to determine that the WTRU is within an area where a remote device that does not have a network connection is known to operate as taught by Liu. One would be motivated to do so to reduce transportation cost (i.e., Liu, page 5 paragraph [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 42-44, 48-49, 51-54, 58, 59, and 61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gloekler et al (hereafter, “Gloekler”), US 2005/0247775 A1, in view of Liu.

Regarding claim 42, Childers teaches a wireless transmit/receive unit (WTRU) for relaying data from a device to a network, the WTRU (i.e., tracking device 8) (i.e., Fig. 2) comprising: 
a memory (i.e., page 3 paragraph [0040]); and
 a processor (i.e., page 3 paragraph [0040]), the processor configured to: 
determine a network node to receive data from the remote device using identification information for the remote device (i.e., data communicated from tracking device 8 to communication portal 7 will have network address information  present in the header of each data packet…this information contains destination details for where the packets are to be delivered, page 3 paragraph [0045]); 
receive an indication from the remote device indicating that the remote device has the data to send to the network node (i.e. , upon powering up, tracking device 9 transmits their unique identifier which is read by RFID communication module 12 of tracking device 8, page 3 paragraph [0042]); 
receiving the data from the remote device (i.e., information received from tracking device 9, page 3 paragraph [0043]); and 
sending the data to the network node (i.e., transmit this information to communication portal 7, Fig. 1 page 3 paragraph [0044]).
Gloekler does not explicitly teach determine that the WTRU is within an area where a remote device that does not have a network connection is known to operate.
Liu teaches determine that the WTRU is within an area where a remote device that does not have a network connection is known to operate (i.e., detect proximity to VTS, page 7 paragraphs [0063]-[0064]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teachings of Gloekler to determine that the WTRU is within an area where a remote device that does not have a network connection is known to operate as taught by Liu. One would be motivated to do so to reduce transportation cost (i.e., Liu, page 5 paragraph [0044]).

Regarding claim 43, Gloekler teaches the WTRU of claim 42, wherein the processor is further configured to send the identification information to the network node (i.e., page 3 paragraphs [0042]-[0044]).
Regarding claim 44, Gloekler teaches the WTRU of claim 42, wherein the processor is further configured to send a signal to the remote device (i.e., page 1 paragraph [0015]).
Regarding claim 48, Gloekler teaches the WTRU of claim 42, wherein the remote device has a limited range wireless communication capability (i.e., page 1 paragraph [0012]).
Regarding claim 49, Gloekler teaches the WTRU of claim 42, wherein the processor further configured to conserve less power when it is determined that the WTRU is within the area where the remote device is known to operate (i.e., page 1 paragraph [0006])..

Regarding claim 51, Gloekler teaches the WTRU of claim 42, wherein the data from the remote device further comprises one or more of the identification information for the remote device, sensor data from the remote device, and a capability of the remote device (i.e., page 3 paragraphs [0042]-[0044]).

Regarding claims 52-54, 58, 59, and 61, those claims reciters a method performed by a wireless transmit/receive unit (WTRU) claims 42-44, 48, 49, and 51, discussed above, same rationale of rejections is applied. 

5.	Claims 45-47 and 55-57 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gloekler, in view of Liu as applied to claim 42 above, and further in view of Marko et al (hereafter, “Marko”), US 6,686,880 B1.

Regarding claim 45, Gloekler teaches the WTRU of claim 44.
The combination of teachings of Gloekler and Liu does not explicitly teach wherein the processor is further configured to receive a broadcast message from the remote device.
Marko teaches to receive a broadcast message from the remote device (i.e., cols 6-7 claims 1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of teachings of Gloekler and Liu to receive a broadcast message from the remote device as taught by Marko. One would be motivated to do so to provide cost effectiveness (i.e., Marko, col. 1 lines 47-52).

Regarding claim 46, Gloekler teaches the WTRU of claim 45.
The combination of teachings of Gloekler and Liu does not explicitly teach wherein the processor is configured to receive the broadcast message from the remote device by receiving the broadcast message from the remote device in response to the signal.	Marko teaches receive the broadcast message from the remote device by receiving the broadcast message from the remote device in response to the signal (i.e., cols 6-7 claims 1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of teachings of Gloekler and Liu to receive the broadcast message from the remote device by receiving the broadcast message from the remote device in response to the signal as taught by Marko. One would be motivated to do so to provide cost effectiveness (i.e., Marko, col. 1 lines 47-52).
 	Regarding claim 47, Gloekler teaches the WTRU of claim 45.
The combination of teachings of Gloekler and Liu does not explicitly teach receive the broadcast message from the remote device by receiving the broadcast message from the remote device via an application that is running on the WTRU.
Marko teaches receive the broadcast message from the remote device by receiving the broadcast message from the remote device via an application that is running on the WTRU (i.e., cols 6-7 claims 1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of teachings of Gloekler and Liu to receive the broadcast message from the remote device by receiving the broadcast message from the remote device via an application that is running on the WTRU as taught by Marko. One would be motivated to do so to provide cost effectiveness (i.e., Marko, col. 1 lines 47-52).
Regarding claims 55-57, those claims recite limitations that are similar to claims 45-47, same rationale of rejections is applied.

6.	Claims 50 and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gloekler, in view of Liu as applied to claim 42 above, and further in view of Loeb et al (hereafter, “Loeb”), US 7,729,709 B1.

Regarding claims 50 and 61, Gloekler teaches the WTRU of claim 42.
The combination of teachings of Gloekler and Liu does not explicitly search for a broadcast message from the remote device.
Loeb teaches search for a broadcast message from the remote device (i.e., col. 10 lines 1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of teachings of Gloekler and Liu to search for a broadcast message from the remote device as taught by Loeb for the reason Loeb expressly taught (i.e., search broadcast message for particular message type, col. 10 lines 1-2).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983.  The examiner can normally be reached on Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OANH DUONG/Primary Examiner, Art Unit 2441